DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 16 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 2-4 are cancelled.
Claims 1 and 5-17 are pending.
Claim 11 is withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 7, 9-10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (JP 2005255657 (A), of record; citations below refer to the English machine translation previously provided), in view of Aamodt (6,325,969, of record), Boulanger (US 2007/0145328 A1, of record), and Kim (WO 2007/066865 A1). 
As presently amended, claim 1 is drawn to a disinfection cloth that is activated prior to use by contacting a dry cloth impregnated with a chlorite or chlorate salt, with an activation liquid, wherein the activation liquid comprises an activating agent for generation of chlorine dioxide, wherein the impregnated cloth and the activation liquid are packaged in a common package having two or more package chambers separated by one or more removable barriers and can be converted to a package comprising a single chamber, and wherein the impregnated cloth comprises an absorptive material which increases its volume as a result of contact with the activation liquid, so that the disinfection cloth of such increased size expands beyond the common package unit.
Mitsuo teaches disinfection cloth in which a cloth sheet is impregnated with an aqueous solution of a chlorite, laminated to a synthetic resin bag B charged with an acid, and the put in a synthetic resin bag A, and the end parts of the synthetic resin bag A are thermally fused. To activate, bag A is pressed to break the bag B, and the acid reacts with the aqueous solution of the chlorite impregnated on the cloth sheet to form a cloth sheet containing chlorine dioxide (Abstract). Drawing 1 shows the invention comprising two cloth sheets impregnated with aqueous chlorite solution (1) sandwiching bag (B) containing aqueous acid, all within resin bag (A).


    PNG
    media_image1.png
    196
    589
    media_image1.png
    Greyscale

Drawing 1

For claim 1, part (B), bag (B) of Mitsuo is taught as containing an acid in liquid form (pg 3, [0007]). Mitsuo teaches the acid activator in “a predetermined amount” (pg 5: 24-25), reading on “a defined amount.”  As discussed above, the broadest reasonable interpretation of claim 1 does not restrict the claimed acid since the citric acid taught by Mitsuo (pg 4, [0010]) is suitable for generating chlorine dioxide.
For claim 10, Mitsuo teaches the activating agent (an organic acid) in solution (pg 6: 3-5). Although Mitsuo does not explicitly teach the citric acid solution as a solution in water, one of ordinary skill would clearly draw from Mitsuo that the citric acid activator was in an aqueous solution.
For claim 12, Mitsuo teaches sodium chlorite as the chlorite salt (pg 2: 27). For claim 13, Mitsuo teaches the oxidizing agent sodium peroxide, an oxidizing agent (pg 2: 26).
For claim 15, Mitsuo teaches the cloth can be impregnated with quaternary ammonium surfactants (pg 4: 34-35).
Mitsuo does not teach the claimed common package unit, or specifically teach the production of chlorine dioxide from a dry chemical source. Mitsuo also 
Aamodt, Boulanger, and Kim teach the missing elements of Mitsuo.
Aamodt teaches the pores in paper can be impregnated with precursors of chlorine dioxide (CIO2). Aamodt teaches that chlorine dioxide can be generated by adding an acid to a metal chlorite or chlorate solution (col 2: 37-47 and col 3: 1-6). While Aamodt teaches chlorine dioxide can be produced from a dry, powdered composition (col 2: 44-46), Aamodt does not specifically teach a dry chlorite or chlorate salt for production of chlorine dioxide.
Boulanger teaches a kit for generating chlorine dioxide: “In some variations, a kit or article of manufacture comprises chlorite in dry form, a pharmaceutically acceptable solvent, a pharmaceutically acceptable diluent, and pH adjusting agent. In some variations the pH adjusting agent is incorporated into the diluent.” See Boulanger at pg 16, [0143]). The term “pH adjusting agent is taken to read on the instantly claimed” activation liquid,” and further reads on claim 7. 
For claim 9, Boulanger teaches preservatives such as phenol (pg 10, [0086]).

For the claim 1 limitation of “wherein the impregnated cloth comprises an absorptive material which is in dry and in folded and/or pressed form and increases its volume as a result of contact with the activation liquid, so that the disinfection cloth of such increased size expands beyond the common package unit,” the newly added prior art of Kim teaches a system comprising a dry, compressed tissue contained within a dispenser (Abstract). Kim teaches the wetting of the compressed tissue causes the tissue to expand and discharge through an outlet, allowing for the easy removal of the tissue from the package (pg 4, [20]; pg 5, [24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to have a reasonable expectation of success in utilizing a dry cloth impregnated with a chlorite or chlorate salt and a defined amount of an activation liquid in a common package unit because Mitsuo teaches a package for producing chlorine dioxide comprising a cloth or paper sheet containing an aqueous mixture comprising a chlorite salt and a separated acid solution, Aamodt teaches a substrate such as paper can contain the chlorine dioxide precursor salt may be a dry powder on a dry substrate and Boulanger teaches that the dry chlorine dioxide precursor salt can be a chlorite; as such, using the teachings of Boulanger and Aamodt one of ordinary skill would expect the formation of chlorine dioxide with a reasonable expectation of success. 


2) Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Aamodt (cited above), Boulanger (cited above), Kim (cited above), and Fish (US 2004/ 0065315 A1, of record).
The teachings of Mitsuo, Aamodt, Boulanger, and Kim are discussed above.
The combination of Mitsuo, Aamodt, Boulanger, and Kim does not teach a one chamber molded article resulting from applying the pressure to a two chamber package.
Fish teaches the missing element of the combination of Mitsuo, Aamodt, Boulanger, and Kim.
Fish teaches a vessel suitable for a chemical reaction that is constructed of a flexible material including at least two reactant chambers containing two isolated 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Mitsuo, Aamodt, Boulanger, and Kim to utilize the compartmentalized packaging invention of Fish. A person of ordinary skill would have been motivated to choose the multi-compartment storage system of Fish to house the invention of the combination of Mitsuo, Aamodt, and Boulanger since Fish teaches the storage system is preferred for the storageof two substances that have to be separated and mixed immediately prior to use as is required for the unstable chlorine dioxide. Furthermore, the packaging taught by Fish is easily manufactured by a molding process; and the Fish invention also utilizes a cloth to apply the activated solution to a surface. As discussedin MPEP 2148(1)(B), simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of prima facieobviousness.

3) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Boulanger (cited above), Aamodt (cited above), Kim (cited above), Fish (cited above), and Viola (US 2004/ 0065315 A1, of record)
The teachings of Mitsuo, Boulanger, Aamodt, Kim, and Fish are discussed above. 
The combination of Mitsuo, Boulanger, Aamodt, Kim, and Fish does not teach an impregnated cloth wherein the impregnated cloth comprises an absorptive material which is in dry and in folded and/or pressed form and increases its volume by at least 50% compared to dry storage as a result of contact with the activation liquid, so that the disinfection cloth of such increased size expands beyond the common package unit.
Viola teaches the missing elements of the combination of Mitsuo, Boulanger, Aamodt, Kim, and Fish.
Viola teaches a thinly sliced sheet of regenerated cellulose that is compressed to reduce the thickness thereof to 8-20 percent of the original height to obtain a product which remains compressed until wetted, wherein it returns to its pre-compressed size (Abstract). Viola teaches that when an aqueous an antiseptic cleaning solution is added to the compressed sponge, the sponge immediately absorbs the liquid and expand to slightly more than their original 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to impregnate a dry cloth with a chlorate or chlorite salt and compress the dry cloth such that it increases its volume by at least 50% upon wetting. One of ordinary skill in the art would have been motivated to choose a dry cloth impregnated with a chlorate salt since Aamodt teaches that dry chlorate salt impregnated on a dry cloth can be used to generate chlorine dioxide and Viola teaches that a dry, compressed cloth that expands at least 2-fold upon wetting is useful for holding a relatively large amount of liquid, and the compressed cloth will also be storable in a smaller package. Furthermore, as discussed in MPEP 2143(I)(A), combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of prima facie obviousness.
Regarding the newly added of limitation “the disinfection cloth of such increased size expands beyond the common package unit,” a person of ordinary skill would have had a reasonable expectation of success in selecting a container size that would allow the cloth to expand beyond the common package unit since Viola teaches 

4) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Boulanger (cited above), Aamodt (cited above), Kim (cited above), and Cooper (US 8,668,779 A1; of record).
The teachings of combination of Mitsuo, Boulanger, Aamodt, and Kim are discussed above. 
The combination of combination of Mitsuo, Boulanger, Aamodt, and Kim does not teach the chlorite solution contains one or more pH-regulating substances selected from a carbonate, a hydrogen carbonate, a sulfate, a hydrogen sulfate, a phosphate, and a hydrogen phosphate.
Cooper teaches the missing element the combination of Mitsuo, Boulanger, Aamodt, and Kim.
Cooper teaches methods of cleaning and disinfecting a water treatment system, including surfaces, comprising adding chlorate or chlorite salts to water, followed by the addition of an acid (Abstract). Cooper teaches surfactants may be added to the mixture to enhance the cleaning and disinfection process. Cooper teaches that ethoxylated phosphate esters are useful surfactant additives (col 8: 34-40).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a surfactant such as an additional disinfectant agent in the disinfection cloth. A person of ordinary skill prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

Examiner’s Reply to Attorney Arguments dated 16 November 2021
1. Rejection of claims 1, 5, 10, 12-13, 15, and 17 under 35 U.S.C. 103 over Mitsuo and Fish
The applicant argues that the combination of Mitsuo, Aamodt, and Boulanger, with or without the cited prior art of Fish and Viola, does not teach or suggest the newly added amendment to claim 1 of “wherein the impregnated cloth comprises an absorptive material which is in dry and in folded and/or pressed form and increases its volume as a result of contact with the activation liquid, so that the disinfection cloth of such increased size expands beyond the common package unit” 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. While the Examiner agrees that the prior art cited in the Final Rejection dated 8/30/2021 does not teach or suggest the newly added amendment to claim 1, the newly cited prior art of Kim teaches the newly added limitation, as discussed in detail above. See also Kim, Abstract and paragraphs [20] and [24]. 

2) Rejection of claim 5 under 35 U.S.C. 103 over Mitsuo, Boulanger, Aamodt, and Fish
The applicant did not set forth additional argument regarding this rejection. As it is the position of the Examiner that claim 1 is properly rejected by the prior art cited above, the rejection of this claim is considered proper. 

3) Rejection of claim 6 under 35 U.S.C. 103 over Mitsuo, Boulanger, Aamodt, Fish, and Viola 
The applicant did not set forth additional argument regarding this rejection. As it is the position of the Examiner that claim 1 is properly rejected by the prior art cited above, the rejection of this claim is considered proper. 
 
4) Rejection of claims 16 under 35 U.S.C. 103 over Mitsuo, Boulanger, Fish, and Cooper
The applicant did not set forth additional argument regarding this rejection. As it is the position of the Examiner that claim 1 is properly rejected by the prior art cited above, the rejection of this claim is considered proper. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass, can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612